Citation Nr: 1128362	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1984 to March 1988 and from November 1989 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied a compensable rating for the service-connected allergic rhinitis.  Thereafter, this matter remained under the jurisdiction of the Denver, Colorado RO.

In April 2009, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  In September 2009, the Board remanded this matter for further evidentiary development, to specifically include scheduling the Veteran for a VA examination to assess the severity of his service-connected allergic rhinitis.  The record reflects that in June 2010, the Veteran underwent a VA examination; thus, the Board is satisfied that there has been substantial compliance with the remand directives set out in September 2009.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board also notes that in September 2009, the Board also remanded the claim for service connection for asthma for further evidentiary development.  Thereafter, by October 2010 rating decision, the RO granted service connection for asthma and assigned a 30 percent disability rating, effective from May 27, 2005.  As this is considered a complete grant of the benefit sought on appeal of the claim for service connection for asthma, that issue is no longer before the Board.


FINDING OF FACT

The competent evidence of record shows that the Veteran's service-connected allergic rhinitis is manifested by difficulty breathing due to no more than 30 percent obstruction of one nasal passage, and no objective evidence of nasal polyps.


CONCLUSION OF LAW

The criteria for a compensable disability rating for allergic rhinitis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6502, 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect this has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the V in July 2005 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that the Veteran was sent a letter in March 2006, informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were obtained in October 2005 and June 2010.  The Board finds that these VA examinations were adequate, and that each examination included a review of the claims folder and a history obtained from the Veteran.  In each VA examination report, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

A private treatment record showed that in February 2004, the Veteran underwent an allergy evaluation and reported his symptoms were worse in winter.  He denied nasal problems, and reported he had breathing problems.  He reported that in the past year he was on antibiotics four times for a nose/sinus/throat infection.  

A private treatment record showed that in December 2004, the Veteran was treated for chronic rhinoconjunctivitis (inflammation of the nose and sinuses).  He reported worsening breathing difficulties and a longstanding history of chronic rhinitis, which had been present at least 12 years.  He had marked congestion, clogging, greenish postnasal drip, and less anterior rhinorrhea.  He reported having sneezing fits and itching of his nose and eyes.  In January 2005 he returned for the purposes of allergy skin testing, and physical examination showed that his nose was mildly erythematous with a small amount of dried crusting.  The impressions included perennial allergic rhinoconjunctivitis.  

Received from the Veteran in May 2005, was a statement (VA Form 21-4138) in which he reported that due to increased symptoms he was seeking reassessment of his service-connected rhinitis.  He claimed that treatment records would disclose that he had three or more incapacitating episodes per year requiring prolonged antibiotic treatment, and that all of his treatment records could be obtained through the Colorado Springs, VAMC.

VA treatment record dated in August 2005 showed that objective examination of the ear, nose, and throat were within normal limits.  

On VA examination in October 2005, the Veteran reported having problems with allergic rhinitis since the 1980s.  It was noted that service medical records showed he had a septorhinoplasty in 1991 and 1998.  He reported that at the time of the surgery, he could not breath through his nose, but had good results following the surgery.  There was no hypertrophy of the turbinates, and he denied any nasal polyp.  He reported being treated for an infection at least four times a year.  On objective examination of the nose there were no nasal polyps and no breathing obstruction.  The diagnoses included allergic rhinitis disease, status post septorhinoplasty x2, with residuals of mucoperiosteal thickening of frontal sinus and bilateral maxillary sinus on x-ray.  

In a statement received in November 2006, the Veteran contended he was submitting recent treatment records showing he had obstruction of the nasal passages on both sides, and had three or more incapacitating episodes per year requiring prolonged antibiotic treatment.  Included with this statement were various treatment records from service and post-service, which showed periodic treatment for allergic rhinitis.  

A review of the various VA and private treatment records associated with the claims folder, dated through 2008, showed that the Veteran received periodic treatment and medication for allergic rhinitis symptoms as well as for his asthma.  A CT of the sinuses revealed suspected post-surgical changes through the nasal airway, mild rightward deviation of the nasal septum, and the nasal airway appeared to be patent inferiorly.  A VA treatment record dated in June 2008, showed that the Veteran was seen for follow-up and reported he had chronic congestion and felt like he had wood glue in his nostrils.  The diagnoses included asthma and allergies.  

On a VA examination in June 2010, the Veteran reported he was retired, and that he last worked a job in 2008.  He reported it was difficult to work with his medical conditions, and reported that arthritis was the primary reason.  He estimated he missed about 12 days of work in his last year of part time employment due to allergy and asthma related symptoms.  He reported that his allergic rhinitis had an onset in 1993, when his allergies started.  He reported that while at Dover Air Force Base he had difficulty breathing through his nose, and was sent for surgery of his deviated septum.  He reported that months after the surgery, he started to get allergies - including a runny nose and watery eyes, and was sent to Colorado where the dust and dryness aggravated his allergies.  He reported he also had wheezing with allergies.  A CT of the sinuses showed mucosal thickening producing an occlusion of the left nasal airway above the middle turbinate.  The impression was pan sinus disease.  His allergic rhinitis was noted to be progressively worse since onset, and that he took medication as treatment, including an antihistamine, a nasal steroid, and a nasal saline wash.  Physical examination showed he had nasal obstruction of 30 percent on the right and 0 percent on the left.  There were no nasal polyps present.   The diagnoses included allergic rhinitis with chronic sinusitis.  The examiner noted that there were effects on the Veteran's usual daily activities due to these diagnoses, noting that the effect was from the upper airway condition (nose) came from its effect on the lungs, but that otherwise there were no effect on performing activities of daily living independently.  The examiner also opined that it was as likely as not that the Veteran's asthma represented a natural progression of his upper airway symptoms (rhinitis) into a lower respiratory condition.

III. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.

In every instance where the schedule does not provide otherwise, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's allergic rhinitis is currently rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 30 percent evaluation is warranted for allergic rhinitis with polyps, and a 10 percent evaluation is warranted for allergic rhinitis without polyps, but with a greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  

The record reflects that the Veteran's service-connected allergic rhinitis also includes status post septoplasty.  Thus, DC 6502 is potentially applicable, but only provides for a maximum 10 percent evaluation to be assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.

The Veteran contends he should be entitled to a compensable rating for his service-connected allergic rhinitis.  He has reported that he has obstruction of both nasal passages, and three or more incapacitating episodes a year which require prolonged antibiotic treatment.  He has also testified in April 2009 that he sought treatment for rhinitis approximately once a month and that he had sought emergency room treatment five times in the past year for severe allergic rhinitis.  

The record reflects that the Veteran has been treated during service and after service for ongoing symptoms related to his allergies, allergic rhinitis, and asthma - to include difficulty breathing and nasal congestion.  He underwent a VA examination in October 2005, objective examination revealed no nasal polyps and no breathing obstruction.  On a VA examination in June 2010, physical examination showed he had nasal obstruction of 30 percent on the right and 0 percent on the left.  There were no nasal polyps present.  After reviewing the competent medical evidence of record, which shows that the Veteran's airflow is constricted to 30 percent in one nostril, the Board finds that the criteria for a 10 percent disability rating under DC 6502 have not been meet or approximated.  38 C.F.R. § 4.7.  The Board acknowledges the Veteran's complaints of nasal congestion and other symptoms which he has related to his service-connected allergic rhinitis.  However, the applicable rating criteria contained in DC 6522 do not include specific consideration of such symptoms.  In addition, while the Veteran has claimed that both of his nasal passages are obstructed, the Board concludes that this is finding which requires medical skill or knowledge, and the Veteran has not presented any evidence that he is competent to accurately measure the percentage of blockage of his nasal passages.  38 C.F.R. § 3.359(a)(1).

In this case, the only competent evidence regarding the rating for the Veteran's allergic rhinitis comes from VA medical examinations dated in October 2005 and June 2010, as well as the numerous service treatment records and post-service private and VA treatment records, which do show that the Veteran received ongoing and periodic treatment and medication for his allergic rhinitis symptoms, however, at no time did objective examination reveal nasal polyps or complete obstruction of one side or greater than 50 percent nasal obstruction on both sides, as required for a compensable disability rating under DC 6522.  Therefore, his allergic rhinitis is properly rated as noncompensable under 38 C.F.R. § 4.97, DC 6522.  

The Board has also considered whether a separate or higher rating is warranted under any other code.  38 C.F.R. § 4.97, DC 6504 provides that scars of the nose or loss of part of the nose may be assigned a 10 percent rating if there is loss of part of one ala, or other obvious disfigurement.  In this case, because the evidence of record does not show external scarring, loss of part of the nose, or any disfigurement, there is no appropriate basis for rating the disability under DC 6504.  Nor does the evidence support findings of sinusitis to require a compensable evaluation under Diagnostic Codes 6510 through 6514.  In that regard, the Board notes that the Veteran has not been shown to have "incapacitating episodes" due to his service-connected allergic rhinitis.  Rather, the record shows his symptoms have cleared up with the use of medications, and that on occasion he was seen and he had no nasal complaints and his nasal passages were clear.  Also, while he was recently diagnosed with sinusitis, the evidence of record does not show 5-6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Thus, the Board finds that there are no other rating criteria for which rating by analogy would be appropriate or beneficial to this Veteran for assigning a compensable rating.

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra- schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board finds that the non-compensable rating currently assigned is adequate for the level of disability shown.  Although the Veteran contends otherwise, for reasons stated above, the Board concludes that the Veteran's disability picture is adequately contemplated by the rating schedule, as explained above, and there.  Moreover, in the present case, the Veteran has not reported marked interference with his employment or any hospitalizations due to his service-connected allergic rhinitis.  He reported he retired in 2008 due to his various medical conditions, but primarily his arthritis.  In addition, he reported some loss of part time work due to rhinitis and asthma.  deviated septum, status post rhinoplasty.  He reported working full time for AT&T in administration and management.  Thus, neither marked interference with employment nor frequently hospitalizations have been alleged or shown.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for his service-connected allergic rhinitis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a compensable rating for allergic rhinitis is not warranted at any time during the course of the appeal.  Hart, supra.


ORDER

A compensable rating for allergic rhinitis is denied.



____________________________________________
JOHN E. ORMOND, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


